Citation Nr: 0819927	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1981 to 
June 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO, inter alia, 
continued a 10 percent disability rating for service-
connected bilateral pes planus.  The veteran filed a notice 
of disagreement (NOD) in September 2005, and the RO issued a 
statement of the case (SOC) in June 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2006.

In August 2006, the veteran testified during a hearing at the 
RO before a Decision Review Officer (DRO); a transcript of 
that hearing is associated with the claims file.  During the 
August 2006 RO hearing,  the veteran withdrew from appeal the 
claims for secondary service connection for right and left 
knee disabilities, and the claim for service connection for 
residuals of foot surgery.  Also during the hearing, the 
veteran initially expressed disagreement, then later withdrew 
the NOD, with the denial of claims for s4econdary service 
connection for right and left ankles disagreed with, then 
withdrew the NOD, from Therefore, the only matter remaining 
on appeal is that set forth on the title page.


FINDINGS OF FACT

1. All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the medical records reflect findings of calluses on 
the feet and mild valgus angulation weight bearing alignment 
of the Achilles tendon (that could be corrected by 
manipulation), and the veteran has complained of experiencing 
pain in the lower extremities, there is no objective evidence 
of marked deformity of any other part of either foot, to 
include marked pronation or forefoot dorsiflexion, or 
swelling. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the  recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO)..  Id; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a January 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The June 2006 SOC set forth the criteria for higher ratings 
for bilateral pes planus.  In addition, March 2006 and June 
2006 post-rating informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  These letters also 
informed the veteran that he should provide the RO with any 
evidence or information that he may have pertaining to his 
claim.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the February 2007 SSOC).  Hence, 
the veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any defect in 
this regard does nor constitute prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this regard, the veteran has provided testimony and 
submitted several written statements, to include a September 
2005 and a December 2005 statement, addressing the increase 
in severity of his bilateral pes planus and the effects such 
increase has on his daily life, to include his employment.   
These statements indicate an awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
rating.  Significantly, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, and the reports of VA 
examinations conducted in February 2005 and January 2007.  
Also of record is the transcript of the August 2006 DRO 
hearing, as well as various written statements provided by 
the veteran, and by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the  
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by rating action in November 1983, service 
connection was granted for bilateral pes planus, and a 10 
percent rating, under Diagnostic Code 5276, was assigned.  
The veteran filed a claim for an increased rating in November 
2004.

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weight bearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet. A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities. A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances. See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the record presents no schedular 
basis for assignment of a rating in excess of 10 percent for 
bilateral pes planus. 

A February 2005 VA examination report reflects that the 
veteran complained that his service-connected pes planus had 
degenerated and became chronic in nature.  No accompanying 
medical records were noted as available for review by the VA 
examiner.  The veteran reported that he developed symptomatic 
flat feet in service and was treated with custom-molded 
orthotics without significant improvement.  He has continued 
to be plagued with intermittent, but daily pain in the arches 
of his feet, which has become progressively worse in the last 
several years.  He will often have burning sensations in the 
arch area at rest.  The veteran also stated that he 
experienced increased pain in the arch area after standing or 
walking for ten minutes.  He developed worsening pain as the 
day progressed.  The veteran did not describe specific 
weakness, although he indicated that his feet fatigue him by 
the end of the day.  There was no stiffness, no specific 
complaints of feet swelling, rare heat and redness and 
changes.  He denied any specific complaints of flare-up of 
his foot pain.  He does not use any type of corrective shoes 
and intermittently uses a cane, which is more for his back.  
The veteran stated that he usually buys shoes with arch 
supports within them.  He took Percocet six times a day for 
both back and foot pain. The veteran was employed part-time 
as a hair dresser and barber and sits most of the day due to 
back and foot pain.  

Physical examination revealed that the veteran's gait showed 
no limp.  Strength in the lower extremity muscle groups was 
full at 5/5 and reflexes were symmetric.  Inspection of the 
feet showed pes planus, right greater than left, with less 
than one fingerbreadth from mid-portion arch to floor 
bilaterally.  There was no evidence of painful motion, edema, 
instability, or weakness in the feet.  He was tender along 
the plantar surface of the foot, medial portion arch area.  
There was no abnormal callus formation, no skin breakdown, 
and no abnormal vascular or skin changes.  The veteran was 
able to stand on his toes and heels with ease.  There was no 
specific hammertoe deformities appreciated.  The diagnosis 
was service-connected for pes planus, symptomatic as 
described.

September 2005 and January 2006 VA podiatry records reflect 
that the veteran complained of less foot pain since wearing 
orthotics.   Objective findings showed neurological 
diminished left foot.  Arches dropped with weight bearing, 
pronation evident with weight bearing.  No pain on palpation 
and no radiating nerve pain was reproduced with examination.  
Palpable pedal pulses, bilaterally.  No lesions, no ulcers, 
no maceration, C/T/T within normal limits.  Motor strength 
was normal, bilaterally.  There was no gross osseous 
abnormalities.  The diagnosis was pes planus and neuropathy.  

In a December 2005 letter, the veteran indicated that he 
suffers with a permanent increase of discomfort due to, in 
part, his service-connected bilateral pes plus, and he had an 
unnatural gait.  He furthered that he has chronic pain in his 
feet and chronic worsening of his symptoms.

A July 2006 VA podiatry record reflect that the veteran's 
orthotics had helped, but he still had some discomfort after 
one year.  Objective findings, in addition to those noted 
above, include no radiating nerve pain reproduced with 
examination.  The diagnosis was pes planus, neuropathy due to 
sciatica of the left side, and functional hallux limitus of 
the right.

During the August 2006 DRO hearing, the veteran testified 
that he had spasms in his feet that required him to rub them 
until the pain went away.  He stated that shoes he was 
prescribed helped very little.  The veteran furthered that 
the only thing he could really do to relieve the pain was to 
get off his feet and take pain medication. The veteran 
indicated during the hearing that he has calluses, swelling, 
pain on manipulation, some deformity of the feet, severe 
spasms of the feet, extreme tenderness on plantar services, 
marked pronation, and inward displacement.   He furthered 
that his bilateral pes planus impacted his employment in that 
he had to reduce his work hours to part-time (12 hours).  He 
testified that he works as a barber and hairstylist, which 
requires a lot of standing.  The veteran furthered that his 
feet had gotten worse since his last VA examination in 
February 2005.  

An October 2006 VA primary care record reflects that the 
veteran complained that both of his feet swelled up.  
Physical examination of the lower extremities reveal no pedal 
edema, sensation was intact, no focal areas of warmth, and 
good pedal pulses.  The assessment was the veteran was able 
to ambulate with no hesitation, able to sit and stand from a 
chair with no difficulty.   X-rays of the right foot in 
October 2006 revealed evidence or prior surgery related to 
amputation of the base of the middle phalanx of the fifth 
toe, and evidence of degenerative changes, but no acute 
disease.  X-rays of the left foot were unremarkable.

A January 2007 VA feet examination revealed that the examiner 
reviewed the veteran's medical records.  The veteran reported 
that the pain from his bilateral pes planus has been getting 
worse and is "excruciating and unbearable."  He has some 
pain at rest.  Definite pain with standing and walking that 
is in the arch area and big toes.  There was no reported 
weakness, stiffness, swelling, heat, redness, fatigability, 
or lack of endurance.  The veteran stated that he calluses a 
lot.  He has used custom inserts for about two years which 
help.  He also reports intermittent bilateral heel pain.  He 
uses a cane which was issued by the VA for lumbago.  The 
veteran reported no treatment, no flare ups, no assistive 
devices or corrective shoes.  When asked about the effects on 
his usual occupation and daily activities, the veteran stated 
that he works part-time as a barber and has to sit to cut 
hair.  In addition, he has to limit his walking.  

On examination, the examiner noted that the veteran had no 
pain during the interview and during the examination.  No 
objective evidence of painful motion, edema, instability, or 
weakness.  He had normal gait and no observed functional 
limitations on standing and walking.  There was no breakdown 
or unusual shoe wear pattern that would indicate abnormal 
weight bearing.  He had positive callous formation on the 
right foot under the fifth and great toe metatarsal and 
bilateral dry skin with no other skin or vascular changes.  
His posture was normal.  No hammertoes, high arch, claw foot 
or other deformity was observed.  No edema and no bunions.  
The examiner noted that depression of bilateral medial 
longitudinal arches with weight bearing arches were nontender 
to palpation, and mild valgus angulation weight bearing 
alignment of the Achilles tendon that can be corrected by 
manipulation; there was no pain on manipulation.  No 
abduction of the fore foot was observed.  The impression was 
bilateral pes planus requiring use of bilateral inserts with 
subjective complaints of severe pain and moderate functional 
impairments, not objectively found by the examiner.  The 
examiner also noted that the veteran had callous formation 
which the examiner opined was likely as not due to the 
veteran's service-connected bilateral pes planus.  

The above evidence reflects that, while there have been 
findings of some calluses on the feet and abnormal alignment 
of the Achilles tendon (which could be corrected by 
manipulation), and the veteran has complained of experiencing 
pain in his lower extremities, there is no evidence of marked 
deformity of any other part of either foot, to include marked 
pronation, or indication of swelling on use, and the 2007 VA 
examiner specifically stated that there was no pain on 
manipulation.  The overall findings thus reflect that the 
symptoms of the veteran's bilateral pes planus more nearly 
approximate the moderate symptoms listed among the criteria 
for a 10 percent rating than the severe symptoms listed among 
the criteria for a 30 percent rating under DC 5276. 

The Board notes that, as functional loss due to pain appears 
to be contemplated in the criteria for rating the veteran's 
bilateral pes planus, it also appears that the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, are inapplicable.  
However, even if the factors noted therein are for 
consideration, although the veteran has asserted experiencing 
pain in his lower extremities, the Board notes that the 
February 2005 VA examiner only found some tenderness on 
palpation, the January 2007 VA examiner indicated that there 
was no objective evidence of painful motion, and both VA 
examiners reported that the veteran had no edema, 
instability, fatigue, lack of endurance, or weakness.  Thus, 
there is no basis for assignment of any higher rating under 
DeLuca or the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
bilateral pes planus, but finds that no higher rating is  
assignable.  While a rating in excess of 10 percent is 
available under DC 5278 for bilateral acquired claw foot (pes 
cavus), and under DC 5283 for malunion or nonunion of the 
tarsal or metatarsal bones, the January 2007 examiner 
specifically indicated that there was no hammertoes, high 
arch, claw foot or other deformity and the X-rays did not 
show any malunion or nonunion of the tarsal or metatarsal 
bones.  Hence, there is no basis for rating the disability 
under either diagnostic code.  The disability also is not 
shown to involve manifestations warranting evaluation of the 
disability under any other provision of the rating schedule.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that,, at any point 
since the November 2004 claim for increase,  the veteran's 
bilateral pes planus has reflected  so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the June 2006 SOC).Initially, the 
Board notes the veteran's statements as to the negative 
effect that his bilateral pes planus has had on his 
employment and on activities of daily living, to include that 
excessive standing and walking caused pain, and that he could 
only work part-time as a hair dresser and had to sit while 
cutting hair.  These assertions notwithstanding, the Board 
notes that there no objective showing that the service-
connected disability has markedly interfered with  employment 
(i.e., beyond that contemplated in the assigned 10 percent 
rating). There also is no showing that the veteran's service-
connected bilateral pes planus has warranted frequent periods 
of  hospitalization, or has otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of factors identified above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v.  Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
veteran's bilateral pes planus has not warranted more than a 
10 percent rating at any point since the November 2004 claim  
for increase; as such, the claim for a higher rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the assignment of any higher rating, that doctrine is 
not for application..  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


